

FIFTH AMENDMENT TO CREDIT AGREEMENT


This FIFTH AMENDMENT TO CREDIT AGREEMENT (this ''Amendment"), is dated as of
October 30, 2017, by and among ALICO, INC., a Florida corporation (''Alico"),
ALICO-AGRI, LTD., a Florida limited partnership ("Alico-Agri"), ALICO PLANT
WORLD, L.L.C., a Florida limited liability company ("Plant World), ALICO FRUIT
COMPANY, LLC, a Florida limited liability company ("Fruit Company"), ALICO LAND
DEVELOPMENT INC., a Florida corporation ("Land Development"), ALICO CITRUS
NURSERY, LLC, a Florida limited liability company ("Citrus Nursery", and
together with Alico, Alico-Agri, Plant World, Fruit Company and Land
Development, each a "Borrower" and collectively the "Borrowers"), the Guarantors
party hereto and RABO AGRIFINANCE LLC (formerly known as Rabo Agrifinance,
Inc.), a Delaware limited liability company ("Lender").


W I TNESSETH:


WHEREAS, Borrowers and Lender are parties to that certain Credit Agreement dated
as of December 1, 2014, as amended by that certain First Amendment to Credit
Agreement and Consent dated as of February 26, 2015, that certain Second
Amendment to Credit Agreement dated as of July 16, 2015, that certain Third
Amendment to Credit Agreement dated as of September 30, 2016, that certain
Consent and Waiver Agreement dated as of December 20, 2016, and that certain
Fourth Amendment to Credit Agreement dated as of September 6, 2017 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the "Credit Agreement");


WHEREAS, Borrowers have requested that Lender amend the Credit Agreement and
Lender has agreed to amend the Credit Agreement as requested on the terms and
conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement, and further agree as
follows:


1.
Amendments to Credit Agreement.



(a)    Section 2.4 of the Credit Agreement, Letters of Credit, is hereby
modified and amended by deleting the clause (d) thereof in its entirety and
inserting in lieu thereof the following:


"(d) Expiration Date. Unless otherwise agreed to by Lender in its sole
discretion, each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date 12 months after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
12 months after the then-current expiration date of such Letter of Credit), and
(ii) the date that is 5 Business Days prior to the Revolving Credit Maturity







--------------------------------------------------------------------------------







Date; provided, Borrowers may request issuance or renewal of a Letter of Credit
with an expiry date after the Revolving Credit Maturity Date if, no later than
30 days (or such shorter period to which Lender may agree in its sole
discretion) prior to the Revolving Credit Maturity Date, Borrowers deposit into
the Collateral Account an amount in immediately available funds equal to l 05%
of the face amount of such Letter of Credit. No Letter of Credit expiry shall be
deemed to have occurred after such earlier date due to the effectiveness of the
ISP."


(b)    Section 2.9 of the Credit Agreement, Fees, is hereby modified and amended
by deleting subsection (b) in its entirety and inserting in lieu thereof the
following:


"(b) Letter of Credit Fees. Borrowers agree, jointly and severally, to pay to
Lender for its own account (i) a Letter of Credit fee, in connection with each
Letter of Credit issued hereunder, in an amount equal to the Applicable Margin
then applicable for the "Letter of Credit Fee" multiplied by the amount of such
Letter of Credit, with such fee being due and payable on the date of issuance of
such Letter of Credit and on the date of each renewal or extension thereof,
provided, that in the event Lender agrees to issue or renew a Letter of Credit
that has an expiry date more than 12 months after such date of issuance or
renewal, the Letter of Credit Fee with respect to such Letter of Credit shall be
due and payable on each anniversary of the issuance or renewal thereof as if
such Letter of Credit had been renewed or extended on the date of each such
anniversary, and (ii) Lender's standard fees and other standard costs and
charges with respect to the issuance, amendment, administration, renewal,
extension, cancellation or conversion of any Letter of Credit or processing of
drawings thereunder, with such fees being due and payable within IO days after
demand by Lender."


2.No Other Amendments. Except as expressly set forth above, the execution,
delivery and effectiveness of this Amendment shall not operate as an amendment,
modification or waiver of any right, power or remedy of Lender under the Credit
Agreement or any of the other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any of the other Loan Documents. Except for
the amendments set forth above, the text of the Credit Agreement and all other
Loan Documents shall remain unchanged and in full force and effect and each
Borrower and each Guarantor hereby ratifies and confirms its obligations
thereunder. This Amendment shall not constitute a modification of the Credit
Agreement or any of the other Loan Documents or a course of dealing with Lender
at variance with the Credit Agreement or the other Loan Documents such as to
require further notice by Lender to require strict compliance with the terms of
the Credit Agreement and the other Loan Documents in the future. Each Borrower
and each Guarantor acknowledges and expressly agrees that Lender reserves the
right to, and does in fact, require strict compliance with all terms and
provisions of the Credit Agreement and the other Loan Documents, as amended
herein.







--------------------------------------------------------------------------------







3.Representations and Warranties. In consideration of the execution and delivery
of this Amendment by Lender, each Borrower and each Guarantor hereby represents
and warrants in favor of Lender as follows:
(a)    The execution, delivery and performance by each Borrower and each
Guarantor of this Amendment (i) are all within such Borrower's corporate,
limited liability company or other similar powers, as applicable, (ii) have been
duly authorized,
(iii) do not require any consent, authorization or approval of, registration or
filing with, notice to, or any other action by, any Governmental Authority or
any other Person, except for such as have been obtained or made and are in full
force and effect, (iv) will not violate any applicable law or regulation or the
Organizational Documents of such Borrower or Guarantor, (v) will not violate or
result in a default under any material agreement binding upon such Borrower or
Guarantor, (vi) will not conflict with or result in a breach or contravention
of, any material order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Borrower or Guarantor is a party or
affecting such Borrower or Guarantor or their respective properties, and
(vii) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of such Borrower
or Guarantor or any of their respective properties;
(b)    This Amendment has been duly executed and delivered by each Borrower and
each Guarantor, and constitutes the legal, valid and binding obligations of each
such Borrower or Guarantor enforceable against each Borrower and each Guarantor
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors' rights and (ii)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);


(c)    As of the date hereof and after giving effect to this Amendment, the
representations and warranties made by or with respect to any Borrower or
Guarantor under the Credit Agreement and the other Loan Documents, are true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality or as to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects), except
to the extent previously fulfilled with respect to specific prior dates;


(d)    Immediately after giving effect hereto, no event has occurred and is
continuing which constitutes a Default or an Event of Default or would
constitute a Default or an Event of Default but for the requirement that notice
be given or time elapse or both; and


(e)    No Borrower or Guarantor has knowledge of any challenge to Lender's
claims arising under the Loan Documents, or to the effectiveness of the Loan
Documents.







--------------------------------------------------------------------------------







4.Effectiveness. This Amendment shall become effective upon Lender's receipt of
each of the following, in each case in form and substance satisfactory to
Lender:
(a)
this Amendment duly executed by each Borrower, Guarantor and

Lender; and


(b)
all other documents, certificates, reports, statements, instruments

or other documents as Lender may reasonably request.


5.Costs and Expenses. Each Borrower agrees to pay on demand all costs and
expenses of Lender in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the fees and out-of-pocket expenses of counsel
for Lender with respect thereto).


6.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and a11 of which taken together shall constitute but one and the same
instrument. Delivery of a signature page hereto by facsimile transmission or by
other electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.
7.Reference to and Effect on the Loan Documents. Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to "this Agreement", "hereunder", "hereof' or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to "the
Credit Agreement", "thereunder", thereof' or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.


8.Governing Law. This Amendment shall be deemed to be made pursuant to the laws
of the State of Florida with respect to agreements made and to be performed
wholly in the State of Florida and shall be construed, interpreted, performed
and enforced in accordance therewith.
9.Final Agreement. This Amendment represents the final agreement between
Borrowers, Guarantors and Lender as to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.


I 0. Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes.




[Remainder of this page intentionally left blank.]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.


BORROWERS:    ALICO, INC., a Florida corporation




alicoraborloc5thamend_image1.gif [alicoraborloc5thamend_image1.gif]
By:
Name: John E. Kiernan
Title: Chief Financial Officer




ALICO-AGRI, LTD., a Florida limited partnership
By:
Alico, Inc., a Florida corporation, its General Partner





By:
         John E. Kiernan

Chief Financial Officer




ALICO PLANT WORLD, L.L.C., a Florida
limited liability company
By: Alico-Agri, Ltd., a Florida limited partne1ship, its Sole Member
By: Alico, Inc., a Florida corporation, its General Partner











--------------------------------------------------------------------------------





By: alicoraborloc5thamend_image4.gif
[alicoraborloc5thamend_image4.gif]alicoraborloc5thamend_image5.gif
[alicoraborloc5thamend_image5.gif]
Name: John E. Kiernan
Title : Chief Financial Officer
    





--------------------------------------------------------------------------------







ALICO FRUIT COMPANY, LLC, a Florida
limited liability company
By:
Alico, Inc., a Florida corporation, its Managing Member





By:
         John E. Kiernan

Chief Financial Officer




ALICO LAND DEVELOPMENT INC., a


Florida corporation




By:        alicoraborloc5thamend_image7.gif [alicoraborloc5thamend_image7.gif]




alicoraborloc5thamend_image8.gif [alicoraborloc5thamend_image8.gif] John E.
Kiernan
Chief Financial Officer




ALICO CITRUS NURSERY, LLC, a Florida
limited liability company
By:
Alico, Inc., a Florida corporation, its Managing Member









By:







--------------------------------------------------------------------------------




alicoraborloc5thamend_image9.gif [alicoraborloc5thamend_image9.gif] John E.
Kiernan
Chief Financial Officer







--------------------------------------------------------------------------------







GUARANTORS:    734 CITRUS HOLDINGS, LLC
By:    ALICO, INC., as its sole member


alicoraborloc5thamen_image10.gif [alicoraborloc5thamen_image10.gif]


By:
         John E. Kiernan

Chief Financial Officer




734 HARVEST, LLC


alicoraborloc5thamen_image11.gif [alicoraborloc5thamen_image11.gif]




By:
     John E. Kiernan

Chief Financial Officer




734 CO-OP GROVES, LLC




By:
         John E. Kiernan

Chief Financial Officer









--------------------------------------------------------------------------------




734 LMC GROVES, LLC




By:
         John E. Kiernan

Chief Financial Officer




734 BLP GROVES, LLC




By: alicoraborloc5thamen_image16.gif [alicoraborloc5thamen_image16.gif]

Name: John E. Kiernan
Title: Chief Financial Officer







--------------------------------------------------------------------------------







ALICO CHEMICAL SALES, LLC




alicoraborloc5thamen_image17.gif [alicoraborloc5thamen_image17.gif]By:
Nam · John E. Kiernan
Title.    Chief Financial Officer




ALICO SKINK MITIGATION, LLC
By:


                        alicoraborloc5thamen_image19.gif
[alicoraborloc5thamen_image19.gif]
Name    : John E. Kiernan
Title: Chief Financial Officer


By:    Alico, Inc., its Manager




ALICO FRESH FRUIT LLC
                        
By:
Name: John E. Kiernan
Title: Chief Financial Officer

















--------------------------------------------------------------------------------








--------------------------------------------------------------------------------













LENDER:    RABO AGRIFINANCE LLC,
a Delaware limited liability company




By: alicoraborloc5thamen_image20.jpg [alicoraborloc5thamen_image20.jpg]
Name: Krishna A Walker
Title: Vice President



